Name: 2009/593/EC: Council Decision of 27Ã July 2009 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Banka Slovenije
 Type: Decision
 Subject Matter: monetary economics;  EU institutions and European civil service;  accounting;  Europe;  labour market
 Date Published: 2009-08-04

 4.8.2009 EN Official Journal of the European Union L 202/53 COUNCIL DECISION of 27 July 2009 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Banka Slovenije (2009/593/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty establishing the European Community, and in particular to Article 27.1 thereof, Having regard to Recommendation ECB/2009/12 of the European Central Bank of 5 June 2009 to the Council of the European Union on the external auditors of Banka Slovenije (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) The mandate of the current external auditor of the Banka Slovenije will end after the audit for the financial year 2008. It is therefore necessary to appoint a new external auditor from the financial year 2009. (3) The Banka Slovenije has selected Deloitte revizija d.o.o. as its external auditor for the financial years 2009 to 2011. (4) The Governing Council of the ECB recommended that Deloitte revizija d.o.o. should be appointed as the external auditor of the Banka Slovenije for the financial years 2009 to 2011. (5) It is appropriate to follow the recommendation of the Governing Council of the ECB and to amend Decision 1999/70/EC (2) accordingly, HAS DECIDED AS FOLLOWS: Article 1 Article 1(13) of Decision 1999/70/EC shall be replaced by the following: 13. Deloitte revizija d.o.o. is hereby approved as the external auditor of the Banka Slovenije for the financial years 2009 to 2011.. Article 2 This Decision shall be notified to the ECB. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 27 July 2009. For the Council The President C. BILDT (1) OJ C 132, 11.6.2009, p. 1. (2) OJ L 22, 29.1.1999, p. 69.